DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 10/27/2020.
Claim(s) 1-3, 5-6, 11-20 is/are amended.	
Claim(s) 1-20 is/are pending in this Office Action.
Response to Amendment
The reply filed 10/27/2020 does not respond to every ground of objection and rejection in the prior Office action. See Response to Arguments section of this Office action. While the reply is not fully responsive to the prior Office action due these omissions, Applicant’s reply does appear to be a bona fide attempt to advance the application. The Office requests that Applicant respond to every ground of objection and rejection in this Office action in their next response. 
Drawings




Drawings were received on 10/27/2020.  These drawings are unacceptable. See below.
Drawing corrections to overcome the drawings objections of the non-final rejection, mailed 9/30/2020, hereafter referred to as the non-final rejection have been approved. However, Applicant’s replacement drawings have created new objections. See below.
The drawings are objected to because of the following informalities:
“to ensure path length in integration is integration is less than or equal to path length resolution” in “520” of Fig. 5 is unclear
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “Δs” as described in the specification (para. 0094), “time gap error cost (jt)”, “total edge cost j”, and “acceleration cost (ja)” as described in the specification (para. 0114), and “path curvature k(s)”, as described in the specification (para. 0116).  Any structural detail that is essential for a proper understanding of the 
 Upon consideration of the replacement drawings, further objections have been identified. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "619" and “635” in Fig. 6.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
Objection of para. 9 of the non-final rejection has been maintained. The objection is repeated in para. 8 below. Also, see response to arguments section of this Office action. 
The disclosure is objected to for failure to provide clear support under 37 CFR 1.75(d)(1). The claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. In the instant application, the terms/phrases which do not have clear support in the specification are: “time step (Δt)”, “change of path length (Δs)”, “curvature k(s)”, “grade θ(s)”, ”friction μ(s)”, “path length (Δs) of edge”, “velocity v(t0)”, “acceleration a(t0)”, and “path position s(t0)”, “velocity v(t)”, “acceleration a(t)”. These terms/phrases are also discussed in 35 USC 112(b) rejections of this Office action.  
Objection of para. 10 of the non-final rejection have been removed due to Applicant’s drawings corrections bringing more clarity to Fig. 3. 
Abstract corrections have been approved to overcome the objection of para. 11 of the non-final rejection. However, Applicant’s amendments to the Abstract mailed 10/27/2020 have created an Abstract that is unacceptable. See below. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.











The abstract of the disclosure is objected to because it fails to recite what is new in the art to which the invention pertains and the abstract appears to be a partial recitation of independent claims 1 and 11, which is not in narrative form. See MPEP § 608.01(b). Appropriate correction is required.
Claim Objections
Claim objections have been maintained. The objections are repeated in para. 14 below. Also, see response to arguments section of this Office action.
Claims 1, 11, and 17 are objected to because of the following informalities:  “a plurality of path parameter” in lines 21, 21, and 20, of claims 1, 11, and 17, respectively, do not make sense. The Examiner suggests the amendment “a plurality of path parameters”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112








Some rejections under 35 USC 112(b) of the non-final rejection (para. 12, pg. 6-12) have been removed due to Applicant’s amendments. However, some have been maintained. The rejections which have been maintained are repeated below. Also, see Response to Arguments section of this Office action. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






















Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11, and 17 recite the limitation "each adjacent edge" in lines 10 and 9, respectively.  There is insufficient antecedent basis for this limitation in each claim. There is not antecedent for any “edge”. Further, each adjacent edge of what? Adjacent to what?
Claim 17 recites the limitation "the resultant path length" in line 12.  There is insufficient antecedent basis for this limitation in each claim. There is not antecedent for a “resultant path length”. Further, resultant from what?
Regarding claims 1, 11, and 17, the limitation “time step (Δt)” in lines 13, 13, and 12, respectively is unclear. The term “time step (Δt)” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant states in para. 0094, “At step 520, the time step (Δt) is calculated to ensure the path length in integration is less than or equal to the path length resolution (Δs).”, however this language is similar to that in the claims and does not provide a meaning for the term to ascertain the scope of the claim. Applicant may argue that this term has a well-known meaning, however the claims do not define the term and the specification does not provide a meaning to relate the time step to the vehicle and to the other time-based parameters in the claims, and thus, the claim is indefinite. 
Regarding claims 1, 11, and 17, the limitation “change of path length (Δs)” in lines 20, 20, and 19, respectively is unclear. The term “change of path length (Δs)” is not defined by the claims, the and the “path length resolution” is also recited in each of claims 1, 11, 17 to be a different component that “(Δs)” (see lines 14, 14, and 13 of claims 1, 11, and 17, respectively). Thus, the claims do not define the term and the specification does not provide a meaning to the claim, and thus, the claim is indefinite.  
Regarding claims 1, 11, and 17, the limitation “friction μ(s)” in lines 21-22, 21, and 20, respectively is unclear. The term “friction μ(s)” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant states in para. 0116, “the path planner 705 generates the relative path plan for the vehicle which is composed of discrete points; and the current Ego path length (s). The relative path plan for an <x,y,z> desired path point (i.e. discrete point that follows the planned trajectory) is generated by the following parameters: s path length starting from the Ego vehicle along a path, v speed (i.e. instantaneous velocity v(t)) limit per path point, friction μ(s) per path point”, however this definition appears to contradict the claims, as the specification states the “friction μ(s) per path point” is used to generate a “path plan” and the claims recite a “path length s”. Thus, one of ordinary skill in the art would interpret the “friction μ(s)” to be friction at the “path length s”, which contradicts the specification. Thus, the claims do not define the term and the specification does not provide a meaning to the claim, and thus, the claim is indefinite.  
Regarding claims 1, 11, and 17, the limitation “grade θ(s)” in lines 22, 21, and 20, respectively is unclear. The term “grade θ(s)” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be  the Ego vehicle along a path, v speed (i.e. instantaneous velocity v(t)) limit per path point,…road grade θ(s) per path point”, however this definition appears to contradict the claims, as the specification states the “grade θ(s) per path point” is used to generate a “path plan” and the claims recite a “path length s”. Thus, one of ordinary skill in the art would interpret the “grade θ(s)” to be grade at the “path length s”, which contradicts the specification. Thus, the claims do not define the term and the specification does not provide a meaning to the claim, and thus, the claim is indefinite.  
Regarding claims 1, 11, and 17, the limitation “curvature k(s)” in lines 22, 22, and 21, respectively is unclear. The term “curvature k(s)” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant states in para. 0116, “the path planner 705 generates the relative path plan for the vehicle which is composed of discrete points; and the current Ego path length (s). The relative path plan for an <x,y,z> desired path point (i.e. discrete point that follows the planned trajectory) is generated by the following parameters: s path length starting from the Ego vehicle along a path, v speed (i.e. instantaneous velocity v(t)) limit per path point,…and path curvature k(s) per path point.”, however this definition appears to contradict the claims, as the specification states the “curvature k(s) per path point” is used to generate a “path plan” and the claims recite a “path length s”. Thus, one of ordinary skill in the art would interpret the “curvature k(s)” to be curvature at the “path length s”, which contradicts the specification. Thus, the claims do not define the term and the specification does not provide a meaning to the claim, and thus, the claim is indefinite.  
Regarding claims 1, 11, and 17 the limitation “to ensure the resultant path length if added is less than or equal to a path length resolution” in lines 13-14, lines 13-14, and 12-13, respectively is unclear. If added to what? Applicant does not recite adding the path length, thus this limitation in each claim is unclear. 
Regarding claims 1, 11, and 17, the limitation “calculating the sub-costs with a closed form solution of the cost function for entire edge” in the fifth and sixth to last line of each claim is unclear. What “edge” is being referred to? Applicant recites “each adjacent edge” in lines 9, 10, and 9 of claims 1, 11, and 17, respectively, however the limitation in the fifth and sixth to last line of each claim appears to be referring to a singular edge, but there is no antecedence for a singular edge. 
Claims 1, 11, and 17 recites the limitation "the total edge costs" in the third to last line, second to last line, and second to last line, respectively.  There is insufficient antecedent basis for this limitation in each claim. For the purposes of examination, the examiner is interpreting the limitation to be “total edge costs”, instead. 
Regarding claims 2, 12, and 18, the limitation “at least one of a first node, at least one of a second node, and at least one of an adjacent edge” in each claim is unclear. It is unclear what the scope of the limitations “at least one of”. At least one of a component is one of that component. Thus, it is unclear what scope Applicant is attempting to claim as its unclear how each occurrence of “at least one of” limits the claim. 
Regarding claims 2, 12, and 18, the limitation “path length (Δs) of edge” in each claim is unclear. The term “path length (Δs) of edge” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant recites the phrase in para. 0006, 0015, 0018“, however this language is similar to that in the claims and does not provide a meaning for the term to ascertain the scope of the claims. Applicant may argue that this term has a well-known meaning, 
Regarding claims 2, 12 and 18, the limitation “parent node” in the last line of each claim is unclear. Applicant states in para. 0050, “Initially, the trajectory planner system 100 initializes the graph 200 defined by time and velocity with zero cost, zero path length, and NULL parent node.”, however, this does not define the relationship between the “first node” or the “second node” with a “parent node”, and one of ordinary skill in the art wouldn’t be reasonably apprised to the scope of the claims.   
Claims 3, 13, and 19 recite the limitation "the velocity v(t0)".  There is insufficient antecedent basis for this limitation in each claim. 
Claims 3, 13, and 19 recite the limitation "acceleration a(t0)". There is insufficient antecedent basis for this limitation in each claim. 
Claims 3, 13, and 19 recite the limitation "path position s(t0)". There is insufficient antecedent basis for this limitation in each claim.
Further regarding claims 3, 13, and 19, the limitation “velocity v(t0), acceleration a(t0), and the path position s(t0)” in each claim is unclear because the terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant recites the terms in para. 0006, 0015, 0018“, however this language is similar to that in the claims and does not provide a meaning for the term to ascertain the scope of the claim. Applicant may argue that this term has a well-known meaning, however the claims do not define the terms and the specification does not provide a meaning for the phrase with respect to a time 0, and thus, the claim is indefinite.
Regarding claims 5 and 15, the limitation “at least one first node, at least one second node, and at least one adjacent edge” in each claim is unclear. It is unclear what the scope of the limitations “at one component is one of that component. Thus, it is unclear what scope Applicant is attempting to claim as its unclear how each occurrence of “at least one of” limits the claim. 
Claims 6 and 16 recites the limitation "the velocity v(t)".  There is insufficient antecedent basis for this limitation in each claim. 
Claims 6 and 16 recites the limitation "acceleration a(t)".  There is insufficient antecedent basis for this limitation in each claim.
Further regarding claims 6 and 16, the limitation “velocity v(t) and acceleration a(t)” in each claim is unclear because the terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant states in para. 0116, “the path planner 705 generates the relative path plan for the vehicle which is composed of discrete points; and the current Ego path length (s). The relative path plan for an <x,y,z> desired path point (i.e. discrete point that follows the planned trajectory) is generated by the following parameters: s path length starting from the Ego vehicle along a path, v speed (i.e. instantaneous velocity v(t)) limit per path point”, however it is unclear if the terms have a special meaning due to the (t), as Applicant’s specification does not clearly set forth a definition for the “velocity v(t)” and the “acceleration a(t)”. Thus, the claims do not define the term and the specification does not provide a meaning to interpret the claims, and thus, the claim is indefinite.  Applicant may argue that this term has a well-known meaning, however the claims do not define the term and the specification does not provide a meaning for the phrase with respect to being functions of time, and thus, the claims are indefinite.
Regarding claim 7, the parameters of each of the “total cost function”, and “each sub-cost function” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant list equalities in para. 0074-0092 and 0095-00102, but without assigning each TOT” and “TG(t)” are not given clear meaning, and thus, the claim is indefinite.
Regarding claim 8, the parameters of the “cost function” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant list equalities in para. 00103 and 00105, but without assigning each unknown parameter a definition, the equations for “JREM” and “v2” are not given clear meaning, and thus, the claims are indefinite.
Regarding claim 9, the parameters of each of the “cost function” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant list equalities in para. 00104-00105, but without assigning each unknown parameter in the equations a definition, the equations for “JREM” and “v2”are not given clear meaning, and thus, the claims are indefinite.
Claim 10 recites the limitation "for edges connected to the node" in line 1.  There is insufficient antecedent basis for this limitation in the claim. No antecedence has been presented in any of the preceding claims for “edges”. Further, which node is being referred to? The “first node”? The “second node”? 
Further regarding claim 10, the parameters of each of the “piecewise sinusoidal function” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant list equalities in para. 0057-0060 and 0066-0068, and provides some description including some of the parameters in para. 0072-0073, but without assigning each unknown parameter of the equations a definition, the equations for “v(t)”, “ω”, “a(t0)”, “s(t)”, “A”, and “ and “β”are not given clear meaning, and thus, the claims are indefinite.
Claims 4, 14, and 20 are rejected due to their dependency on a rejected base claim.

Rejections under 35 USC 112(a) of the non-final rejection have been maintained. The rejections have been repeated below. Also, see Response to Arguments section of this Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms/phrases “time step (Δt)”, “change of path length (Δs)”, “curvature k(s)”, “grade θ(s)”,”friction μ(s)”, “path length (Δs) of edge”, “velocity v(t0)”, “acceleration a(t0)”, and “path position s(t0)”, “velocity v(t)”, “acceleration a(t)” described in Applicant’s Specification (see discussion of these terms above with respect to rejections under 35 USC 112(b), the examiner points to locations of the specification where these terms/phrases are described by Applicant), does not give sufficient written description describing each of the terms/phrases. Therefore, a clear written description has not been set forth for the claimed invention of claims 1-3, 6, 11-13, 16-19.
Claims 4-5, 7-10, 14-15, and 20 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1, 11, and 17, while reciting a statutory category of invention defined in 35 U.S.C. 101, are directed to an abstract idea, which is a judicial exception, the abstract idea being of Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations. This abstract idea falls within the grouping of mathematical concepts, distilled from case law, because claims 1, 11, and 17 are directed toward to:
(1) receiving a first set of data including point data defining a current path plan for a vehicle;
(2) fetching a second set of data including a current position of vehicle for a first mathematical concept including a planned trajectory based on a calculation of a historic velocity and acceleration of the vehicle;
(3) evaluating the first mathematical concept, using a second mathematical concept including a cost function derived from state variable of the vehicle to select edges which comprise a parameterized sinusoid;
(4) planning first mathematical concept by setting a third set of data including path length of a node for a current minimum cost solution;
(5) calculating, a third mathematical concept including a time step so that the third set of data is added to a fourth set of data including a path length resolution, wherein the fourth set of data is the distance between each point in the first set of data with a change in time from a first time to a second the first set of data and the second time equals the sum of the first time of the third mathematical concept and the third mathematical concept;
(6) calculating a fourth mathematical concept including a fifth set of data including vehicle state at a path position, velocity, and acceleration, wherein the path position equals the sum of the path length and a change in path length;
(7) fetching a sixth set of data including a set of a plurality of path parameter of friction, grade, and curvature;
(8) validating, a fifth mathematical concept including a set of constraints checks of limits and behavior of the vehicle;
(9) calculating and integrating, a sixth mathematical concept, including sub-costs of a discretized cost function, wherein the sixth mathematical concept includes errors calculated from the first time to the second time;
(10) determining, if the second time is less than a threshold, and if so, setting the first time of to the second time and repeating steps (6) – (9), and if not, calculating the fourth mathematical concept with a closed form solution of the second mathematical concept for an edge, wherein the fourth mathematical concept includes error costs for an edge;
(11) calculating, a seventh mathematical concept, including total edge costs, by summing the sixth mathematical concept, wherein the seventh mathematical concept includes three costs. 

As stated in the Applicant-Initiated interview 10/26/2020, The above steps, (1)-(11), relate to limitations of the independent claims (e.g. the “receiving” step of (1) above corresponds to “receiving” step of lines 2-3 of claim 1, ,”receive” step of line 5 of claim 11, and “receive” step of line 4 of claim 17) and are recited as such to show that each limitation consists of a mathematical concept.
i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the abstract idea is not integrated into a practical application because merely using a computer (e.g., a processor and a memory coupled to the processor to store instructions) as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment, is recited in or encompassed by the claims.
Moreover, the claims do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because no additional elements/limitations/steps are recited, and the generically recited computer elements (e.g., a processor and a memory coupled to the processor to store instructions) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea.
Claims 2-10, 12-16, and 18-20 fail to remedy the deficiencies discussed above, thus claims 1-20 are considered to be directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



















Claim 1-6, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov (US 2020/0363806 A1) in view of Tuncali et al. (US 2019/0071084 A1), hereafter referred to as Tuncali. 
	Regarding claims 1, 11, and 17, Kobilarov teaches a method, system for piecewise sinusoid trajectory planning, the system comprising: 
	an ego vehicle (“autonomous vehicle, para. 0022, 0100) comprising a piecewise sinusoid trajectory planner unit disposed in the ego vehicle (para. 0100), the piecewise sinusoid trajectory planner unit comprising one or more processors (“one or more processors”, para. 0087, “processors 806”, Fig. 8) configured by programming instructions encoded on non-transient computer readable media (“computer-readable storage media”, para. 0087, “storage 804”, Fig. 8) encoded with programming instructions (“computer-executable instructions”, para. 0087), the processing unit (“FIG. 1 illustrates a pictorial flow diagram 100 of an example process for determining a candidate trajectory for an autonomous vehicle based on curvature segments and frames associated with a reference trajectory, in accordance with embodiments of the disclosure.”, para. 0022, “FIGS. 1, 2, 6, and 7 illustrate example processes in accordance with embodiments of the disclosure. These processes are illustrated as logical flow graphs, each operation of which represents a sequence of operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations.”, para. 0087, “FIG. 8 illustrates an environment 800 in which the disclosures may be implemented in whole or in part. The environment 800 depicts one or more computer systems 802 that comprise a storage 804, one or more processor(s) 806, a memory 808, and an operating system 810.”, para. 0099, “As can be understood in the context of this disclosure, the computer system 802 can be implemented in an autonomous vehicle”, para. 0100), the method comprising: 
receiving, by a processing unit disposed in an ego vehicle, point data defining a current path plan for the ego vehicle (“At operation 102, the process can include determining a reference trajectory 106 for an autonomous vehicle to follow (e.g., traverse) in an environment...”, para. 0023); 
fetching, by the processing unit, a current ego position along the current path plan for a planned trajectory by calculating a velocity and an acceleration for the current ego position which is based in part on the velocity and the acceleration derived from a previous planned trajectory (“The operation 116 can include determining an initial state of a vehicle, such as an autonomous vehicle. In some instances, the initial state of the vehicle can include, but is not limited to, a position of the vehicle (e.g., in a coordinate system relative to the reference trajectory 106, etc.), a velocity of the vehicle, and the like...the initial state 120 can correspond to the first frame 112, such that the first frame 112 represents where the vehicle ideally should be, while the initial state 120 represents where the vehicle actually is at a time or location associated with the first frame 112.”, para. 0026); 
evaluating the planned trajectory using a cost function derived from a plurality of state variables of the ego vehicle to select an adjacent edge of the planned trajectory wherein the adjacent edge comprises: a parameterized sinusoid (“At operation 128, the process can include determining, as a candidate trajectory, a curvature segment from the initial state to the reference line. In an example 130, a candidate trajectory 132 is shown originating at the initial state 120 and intersecting with the reference line 126 at an intersection point that corresponds to a second state 134. As can be understood, a location of the intersection point (and accordingly, a location of the second state 134) can be based at least in part on a curvature value associated with the candidate trajectory 132.”, para. 0029, “Further, in some instances, dynamics of a vehicle can be represented by bicycle dynamics (e.g., the vehicle can be represented as a "bicycle" with two wheels and a length L, whereby bicycle dynamics can be represented as” the equations of para. 0050, para. 0050), the planned trajectory is calculated by: 
setting, by the processing unit, a path length s from an initial node for a current minimum cost path solution wherein the initial node comprises a first node (“FIG. 3 depicts an example diagram 300 of a candidate trajectory including state information associated with an autonomous vehicle, in accordance with embodiments of the disclosure. As discussed above, a reference trajectory 302 may be provided to or generated by a decision planner component of an autonomous vehicle representing an idealized path for the autonomous vehicle to follow in an environment.”, para. 0040, “The reference trajectory 302 can be associated with one or more frames 306, 308, and 310 (labeled as S1, S2, and S3, respectively).”, para. 0042); 
calculating, by the processing unit, a time step (Δt), wherein a path length resolution is the path length distance between each point defined in the ego vehicle path plan with a change in time t1 and (“In some instances, a trajectory can be represented as piecewise geometry segments having a curvature that is linear in a segment (e.g., corresponding to s), which is to say that each segment can be a clothoid curve. In some instances, a curvature of an i-th segment along the reference trajectory can be parameterized”, para. 0051, “It can be understood that the search tree 400 can represent speculation in the future as the passage of time moves from left to right in FIG. 4. Nodes have been labeled by time step and to distinguish between different speculative traces. For example, nodes T1A, T1B, and T1C represent three separate actions at a first time step Ti.”, para. 0056);
(A) calculating, by the processing unit, an ego vehicle state at a path position s(t2), the velocity v(t2) and the acceleration a(t2) wherein the path position s(t2) equals the sum of the path length s and a change of path length (Δs) (“Additional details of the initial state 312 can be represented as a state 324…where s identifies an arc length along the reference trajectory, which in turn can be used to identify a particular frame (e.g., the first frame 306, the second frame 308, the third frame 310 . . . ), ey represents a lateral offset of the vehicle from the reference trajectory 302 at a particular frame…v represents a velocity of the vehicle associated with a particular frame, and ϕ represents a steering angle of the vehicle associated with the particular frame.”, para. 0046, “Inputs to a vehicle can be represented a U…where a represents an acceleration of the vehicle”, para. 0047, “As discussed above, a plurality of data can be associated with each state. Thus, each of the states 312, 328, and 332 can be associated with state information similar to the state 324.”, para. 0052); 
(B) fetching, by the processing unit, a set of a plurality of path parameter of friction μ(s), grade θ(s) and curvature k(s) (“As can be understood, a vehicle can be modeled in any level of abstraction. As illustrated in the example diagram 300, the vehicle can be modeled as a point. In some instances, a model of the vehicle can include, but is not limited to, a rigid body dynamics model, a vehicle model based on actual vehicle characteristics (e.g., friction, acceleration, length/width, etc.)”, para. 0041, “As discussed above, individual frames can include information representing the reference trajectory 302, including but not limited to a curvature value associated with a point or a segment of the reference trajectory 302 and a tangent vector associated with a point or a segment of the reference trajectory 302.”, para. 0042, “eθ represents an angle offset between a vector associated with the reference trajectory 302 (e.g., a tangent vector) and a vector associated with the vehicle,”, para. 0046); 
(C) validating, by the processing unit, a set of a plurality of constraint checks of limits of dynamics and behavior of the ego (“FIG. 6 depicts an example process 600 for determining a candidate trajectory, determining costs, and perturbing the candidate trajectory based on the costs, as discussed herein.”, para. 0088, “At operation 602, the process can include initializing a candidate trajectory (e.g., using straight-line curvature value(s) and/or curvature values associated with a reference trajectory).”, para. 0089, “In some instances, the operation 604 can also include determining constraints associated with the candidate trajectory. As discussed herein, examples of a constraint can include, but are not limited to, physical dynamics of a vehicle and/or an environment.”, para. 0090); 
(D) calculating and integrating, by the processing unit, sub-costs of a discretized cost function for planning the trajectory wherein the sub-costs comprise: time gap error and follow distance error costs between time t1 and time t2 (“At operation 604, the process can include determining costs associated with the candidate trajectory…In some instances, costs can be determined for individual segments and summed or integrated across the candidate trajectory.”, para. 0090.

Kobilarov does not explicitly teach wherein the method, system and vehicle is specific to determine a following distance. 
However, Tuncali teaches model predictive adaptive cruise control comprising:
calculating, by a processing unit (“controller 100”, Fig. 1) disposed in an ego vehicle (“ego vehicle 130”, Fig. 1), a time step (Δt) to ensure a resultant path length if added is less than or equal to a (“The difference between the actual distance and the desired distance from the ego vehicle 130 to the leader vehicle 120 may be referred to herein as an "error" that the ego vehicle's 130 systems (e.g., the ACC system) attempts to reduce to zero by controlling the acceleration and/or speed of the ego vehicle 130.”, para. 0032); 
determining, by the processing unit, if a time t2 is less than a time tb at a second node, if so then setting time t1 to time t2 and repeating steps (A) to (D), if not then calculating the sub-costs with a closed form solution of the cost function for entire edge wherein the sub-costs comprise: acceleration error costs for an entire edge (“If there is a follower vehicle 140 behind the ego vehicle 130, possibly tailgating, a sudden braking of the ego vehicle 130, which may be due to a sudden braking of the leader vehicle 120, would cause an increased risk of the follower vehicle 140 rear-ending with the ego vehicle 130. To reduce this collision risk, one approach the ego vehicle 130 can take is to increase its distance with the leader vehicle 120 so that its reaction to a sudden and large deceleration of the leader vehicle 120 can be a smoother and smaller deceleration, which in turn would reduce the collision risk with the follower vehicle 140. That is, the mere existence of a follower vehicle 140 can increase the desired distance between the ego vehicle 130 and the leader vehicle 120 in order to reduce the risk of rear-end collisions. This situation creates an interplay between safety and the vehicle following performance on selecting the optimal spacing between the leader vehicle 120 and the ego vehicle 130. In some embodiments, the present MPC may apply the following spacing policy, which is focused on increasing the safety when necessary while not sacrificing the following performance when there is no increased safety risk.”, para. 0034); and

(“The nonnegative constant gain Kf characterizes the relative importance of safety with respect to reducing rear-end collisions with the follower vehicle 140--increasing Kf means that car-following performance will be sacrificed for the sake of increasing the rear-end-collision safety. The constants τh,f and d0,f are the ego vehicle's 130 desired time gap and the desired stopping distance with respect to the follower vehicle 140, respectively.”, para. 0035).
All of the components are known in Kobilarov and in Tuncali. Both Kobilarov and Tuncali teach methods for trajectory planning. Kobilarov teaches piecewise sinusoid trajectory planning and Tuncali teaches predictive adaptive cruise control planning. Thus, it would have been obvious to one of ordinary skill in the art in the art at the time of filing to combine the inventions of Kobilarov and Tuncali. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.

Regarding claims 2, 12, and 18, Kobilarov further teaches the piecewise sinusoid trajectory planner unit further configured to: 
create a node grid in a velocity-time domain wherein the node grid comprises: at least one of a first node (“state 312”, Fig. 3), at least one of a second node (“state 328”, Fig. 3), and at least one of the adjacent edge (“segment 326”, Fig. 3) wherein the first node is coupled to the second node by the adjacent edge wherein the adjacent edge contains a parameterized velocity trajectory sinusoid of a half period to connect the first and second nodes' time and velocities (see Fig. 3 and para. 0040 citation in the rejections to claims 1, 11, and 17); 

reset parameters of the first and second nodes wherein the parameters comprise: minimum cost, parent node, and path length s (“Thus, a first segment 326 can be determined at least in part by the initial state 312, a curvature value K, and a tangent vector T associated with establishing the reference line 316. A second state 328 can be determined as the intersection between the first segment 326 and the reference line 316, whereby the intersection is based at least in part on a curvature value K. As can be understood, the second state 328 can correspond to an origin of a second segment 330, which can in turn intersect with the reference line 318 to define a third state 332.”, para. 0049).

Regarding claims 3, 13, and 19, Kobilarov further teaches the piecewise sinusoid trajectory planner unit further configured to: update the first node with the velocity v(t0), the acceleration a(t0) and the path position s(t0) to determine the current minimum cost solution (see para. 0046 citation above in the rejections to claims 1, 11, and 17).

Regarding claims 4, 14, and 20, Kobilarov further teaches the piecewise sinusoid trajectory planner unit further configured to: parameterize and validate the adjacent edge for use as a graph edge to determine the current minimum cost path solution (“As can be understood, perturbing at least one curvature value (e.g., to ensure that a distance between an obstacle and the vehicle is at or above a minimum value) can cause a cascading effect to ripple through the second trajectory 230, thereby causing one or more additional variations in other curvature values for other segments.”, para. 0037).

Regarding claims 5 and 15, Kobilarov further teaches the piecewise sinusoid trajectory planner unit further configured to: execute a shortest path algorithm on a graph on the node grid for a set of items which comprises: at least one first node, at least one second node and at least one adjacent edge to calculate a cost for each item of the set based on the current minimum cost path solution (“In some instances, a trajectory can be represented as piecewise geometry segments having a curvature that is linear in a segment (e.g., corresponding to s), which is to say that each segment can be a clothoid curve. In some instances, a curvature of an i-th segment along the reference trajectory can be parameterized”, para. 0051).

Regarding claims 6 and 16, Kobilarov further teaches the piecewise sinusoid trajectory planner unit further configured to: further comprising: the processing unit configured to: generate an optimal path based on the current minimum cost path solution and by using a piecewise sinusoidal function to determine the velocity v(t) and the acceleration a(t) for the planned trajectory (“candidate trajectory 304”, Fig. 3, see para. 0040 citation above in the rejections to claims 1, 11, and 17, “A plurality of data can be associated with each state of the candidate trajectory 304. For example, the initial state 312 of the vehicle can include a lateral offset 320 (e.g., ey) representing a distance along the reference line 314 between the initial state 312 and the first frame 306.”, para. 0044).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov (US 2020/0363806 A1) in view of Tuncali et al. (US 2019/0071084 A1), further in view of Lumen Learning (Non-Patent Literature: “Simple Harmonic Motion” and “Periodic Motion”), hereafter referred to as Lumen Learning. 
Regarding claims 7, 8, 9, and 10, Kobilarov in view of Tuncali do not explicitly teach wherein the piecewise sinusoid trajectory planner unit is configured to generate the cost function and sub-cost function as written in claim 7, 8, 9, and the piecewise sinusoidal function as written in claim 10. 
However, this math is no more than well-known equations for simple harmonic motion, which are equations derived from Newton’s second law of motion and from Hooke’s law. See, Lumen Learning teaches equations of simple harmonic motion and periodic motion (“Equations of SHM”). Further, one of ordinary skill in the art would have good reason to pursue the known options within their technical grasp to achieve the trajectory planning as claimed. If utilizing these known equations leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Response to Arguments










Regarding the specification objection of para. 9 of the non-final rejection, Applicant has not presented any arguments to counter the objection in their remarks filed 10/27/2020, hereafter referred to as Applicant’s remarks. Applicant summarizes the objection, first para., section III, pg. 16 of their remarks but does not present any arguments, and thus the objection has been maintained.
Regarding the claim objections of the non-final rejection, Applicant states, section VI., pg. 20, of their remarks, “The claims 1,11 and 17 have been objected to for use of the singular term “parameter”, this term has been changed to -parameters—. It is believed the claim objections are overcome and requested the objections be withdrawn.” However, no such amendments are seen in lines 21, 21, and 20, of claims 1, 11, and 17, respectively. Thus, the objections have been maintained. 
Regarding the 35 USC 112(b) rejections of the non-final rejection which have been maintained in this Office action, Applicant states, first-third para. of section VII., pg. 20, of their remarks, “Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention…Claims 1,11, and 17 have been objected 
However, the claims rejected under 35 USC 112(b) of the non-final rejection have not been revised to overcome the rejections. Applicant does not appear to have addressed all the rejections in their amendments, specifically those of the maintained 35 USC 112(b) of this Office action. Further, Applicant has not presented any arguments to counter the rejections in their remarks. Thus, the rejections have been maintained. 
























Regarding the 35 USC 112(a) rejections of the non-final rejection which have been maintained in this Office action, Applicant states, first-third para. of section VII., pg. 20, of their remarks, “Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1-3, 6, 11-13 and 16-19 have been objected to because certain terms in the claims allegedly lack sufficient support in the specification. As discussed the Examiner in view of the drawing changes and labeling of the boxes and other parts of FIGS. 2-8, it is believed there is support for the terms in the Claims when the Drawings with labels are taken in conjunction with descriptions of the FIGS. 2-8. It is therefore believed that the rejections are overcome and further that the rejections of the dependent claims 4-5, 7-10, 14-15, and 20 that have been rejected due to their dependency on a rejected base claims have also been overcome.”
However, Applicant’s drawing corrections do not overcome the 35 USC 112(a) rejections of the non-final rejection. Applicant appears to have placed language found in the specification regarding the terms into the drawings, which does not overcome the 35 USC 112(a) rejections and specification 
Regarding the 35 USC 101 rejections of the non-final rejection which have been maintained in this Office action, Applicant argues, second to last para. of pg. 17, “Applicant respectfully submits that the amended pending claims 1-20 include additional elements that are sufficient to amount to significantly more and therefore fall at least within the judicial exception because the additional elements when considered both individually and as an ordered combination amount to more than the abstract idea.”
However, this argument is not persuasive as Applicant has not amended the claims to include additional elements or pointed to what the alleged additional elements are. 
Applicant further argues, last para. of pg. 17 and pg. 18, “With respect to the first step of Alice, the present invention herein does not amount to an abstract idea because the present invention is directed to a method for…”. Applicant continues to recite amended claim 1 in its entirety.
However, this argument is not persuasive. As stated above in this Office action, independent claims 1, 11, and 17 are directed to an abstract idea, that of mathematical concepts as evidenced by the language of the independent claims. Applicant’s argument is a general allegation that the claims are not an abstract idea without specifically pointing out why. 

However, this argument is not persuasive. As stated above in this Office action, the additional features do not integrate the abstract idea into a practical application, and the claims do not include any further limitations that amount to significantly more than the abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Applicant’s argument is a general allegation that the claims are eligible without specifically pointing out why and by broadly pointing to para. in the specification and the figures in their entirety without explaining how those recitations and figures support their argument. 
Conclusion	


























The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.